DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This communication is in response to the amendment filed 6/25/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2020 has been entered.
 
Status of Claims
Claims 2-4, 6-15, 17-19, 21-22 are pending; of which claims 2-4, 6-15, 17-19, 21-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “selecting, by the processor at the first network node, a particular security profile that (i) is uniquely associated with the value of the security profile selection parameter in a first table of a 
The nearest prior art of record, Yariv (PGPUB 2008/0289027), teaches obtaining the value of a security profile selection parameter (e.g. paragraph 36, 44, 47), selecting a particular security profile that is associated with the value of the parameter (e.g. paragraph 44, 47), and encrypting a communication setting using the selected security profile (e.g. paragraph 45-47).
However, Yariv does not explicitly teach nor fairly suggest selecting a particular security profile that is uniquely associated with the value of the security profile selection parameter and selecting, based on a second value determined by another processor at a second network node, the same particular security profile that the processor at the first network node also selected from a second table of a plurality of security profiles stored at the second network node before the first network node is discovered by the second network node, the second table comprising the same plurality of security profiles as the first table.
Kent (RFC 4303, IP Encapsulating Security Payload (ESP)) teaches constructing a message including an encrypted portion which is encrypted based on a particular security profile that is associated with the value of a security profile selection parameter and an unencrypted portion that indicates the security profile selection parameter (e.g. page 8 table 1, page 10 section 2.1, page 21 section 3.2.1), wherein a second network node determines a value of the security profile selection 
However, Kent does not explicitly teach nor fairly suggest selecting, by the processor at the first network node, a particular security profile that is uniquely associated with the value of the security profile selection parameter in a first table of a plurality of security profiles stored on a memory device at the first network node before the first network node is discovered by the second network node and wherein the second table of a plurality of security profiles is stored at the second network node before the first network node is discovered by the second network node, the second table comprising the same plurality of security profiles as the first table.
Khalid (PGPUB 2011/0188659) teaches wherein a particular security profile is associated with a value of a security profile selection parameter in a table of one or more security profiles respectively associated with one or more security profile selection parameters (e.g. paragraph 39-43, 49-50), and wherein the value is stored in the table (e.g. paragraph 49-50).
However, Khalid does not explicitly teach nor fairly suggest selecting, by the processor at the first network node, a particular security profile that is uniquely associated with the value of the security profile selection parameter in a first table of a plurality of security profiles stored on a memory device at the first network node before the first network node is discovered by the second network node and wherein the second table of a plurality of security profiles is stored at the second network node before the first network node is discovered by the second network node, the second table comprising the same plurality of security profiles as the first table.
Finally, Lehikoinen (PGPUB 2004/0260701) teaches a self-organizing network (e.g. paragraph 29), and generating an authentication challenge message which is received by the second network node, decrypted by the second network node, and used to authenticate the first network node (e.g. paragraph 282).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491